DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Salvin et al. (3,103,404) in view of Kitagawa et al. (2007/00510914) and Pond (6,344,819).

 	Regarding claims 1-3, Salvin teaches a process of discharging a dye from a portion of a pre-dyed substrate (col. 1, line 10), the process comprising applying, by means of printing (col. 1, line 9), onto the portion of the pre-dyed substrate a dye discharge composition (col. 1, line 22) that comprises ZFS (col. 2, line 11) and an aqueous carrier (col. 1, line 73), wherein: 
said sulfur-based reducing agent is inactive on a pigment colorant and active on a dye colorant in the pre-dyed substrate such that the dye discharge composition does not interact with a colorant that could be contained in the colored ink composition (Note that there is no pigment colorant).
Salvin does not teach applying a translucent colored composition on said portion while said portion is still wet with said dye discharge composition, thereby forming a colored image in the pre-dyed substrate. Kitagawa teaches this (Kitagawa, [0077]-[0079], note that the application of the translucent pigment ink can be carried out 
Upon combination of Kitagawa with Salvin, the limitation requiring that Salvin’s sulfur-based reducing agent is inactive on the pigment in the translucent colored composition disclosed by Kitagawa is met. 
	Salvin in view of Kitagawa does not teach wherein the printing of the dye discharging composition and the translucent colored composition is necessarily inkjet printing or a chelating agent. Pond teaches this (Pond, col. 5, lines 16-18, col. 19, line 31, EDTA). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the dye discharge composition disclosed by Salvin in view of Kitagawa by the inkjet method disclosed by Pond because doing so would amount to automating the method disclosed by Salvin in view of Kitagawa, which was originated in a time in which inkjet printing was not yet invented. Further, it would have been obvious to one of ordinary skill in the art to add a chelating agent, as disclosed by Pond, to the discharge composition disclosed by Salvin in view of Kitagawa because doing so would facilitate the binding of the reducing agent within the discharge composition, thereby reducing bleeding or smearing in the application of the discharge composition to the dyed substrate. Further, upon combination of Pond with Salvin in view of Kitagawa, it would have been obvious to one of skill to print with ink onto a dyed substrate and to 
	(Examiner is aware of the difference between the heliosing technique disclosed by Pond, which is used to whiten specific pixels after color printing on a substrate that was originally presumably white, and the technique disclosed by Salvin in view of Kitagawa, directed to whitening specific parts of dyed textiles. Nonetheless, Examiner maintains it would have been obvious to adapt Salvin in view of Kitagawa in the manner disclosed by Pond because both disclosures are directed to applying dye discharge compositions to colored substrates to remove the color in the substrates thereby creating white printed patterns).
Salvin in view of Kitagawa and Pond does not teach wherein a molar ratio of said reducing agent to said chelating agent is 0.5 mole equivalents of said reducing agent to 1 mole equivalent of said chelating agent, thereby substantially discharging the dye in said portion. However, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, Salvin in view of Kitagawa and Pond discloses all of the conditions of the prior art except for a range of ratios of a reducing agent to a chelating agent. This range of ratios is, however, is a simple optimization of proportions of the components already disclosed by Salvin in view of Kitagawa and Pond and therefore constitutes a non-inventive limitation.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853